 CASCADE CORP.Cascade CorporationandInternational union,UnitedAutomobile,Aerospace and Agricultural ImplementWorkers'of Anienca;-UAW, and its Local UnionNo,1689.Case 9-CA-5683August 4, 1971DECISIONAND ORDERBY CHAIRMAN- MILLER AND MEMBERS-FANNING AND BROWNOn April 13, 1971, Trial Examiner William W.Kapell issued his Supplemental Decision in theabove-entitled proceeding, finding that-the Respon-dent had engaged in and was engaging in certainunfair labor practices within the meaning of theNational Labor Relations Act, as amended, andrecommending that it cease and desist therefrom andtake certain affirmative action, as set forth in theattached Trial Examiner's Supplemental Decision.Thereafter, the Respondent filed exceptions `to theTrial 'Examiner's SupplementalDecision and asupporting brief, the Charging Party filed cross-exceptions and a supporting brief,'and the GeneralCounsel filed a"`brief in answer to the Respondent'sexceptions.The Respondent also requested oralargument.Pursuant to the provisions of Section,3(b) of,theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.IThe Board has reviewed the rulings of the TrialExaminer made at the hearingandfinds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the'TrialExaminer's Supplemental Decision, the exceptionsand briefs, and the entire record in the case,' andhereby adopt the findings, conclusions,2 and recom-mendations of the, Trial Examiner.,ORDERPursuant to Section 10(c) of the National LaborRelations, Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order,of the Trial Examiner and hereby orders thatthe Respondent, Cascade Corporation, Springfield,Ohio, itsofficers,_agents, successors, and assigns, shalltake the action set forth in the Trial' Examiner'srecommended Order.IT IS FURTHER ORDERED that the complaint be, andit hereby is, dismissed. insofar as it alleges violationsof the Act not found herein.iThe Respondent's request for oral argument is hereby denied, as the192 NLRB No. 74533record,the exceptions,and the briefs adequately present theissues and thepositions of the parties.2We agreewith the TrialExaminer for the reasons statedby him thatRespondentmay not now relitigate matters disposed of in therepresentation proceeding.We need not consider nor do we adoptthe TrialExaminer's conclusion that such evidence was previouslyavailable becauseit could havebeen obtained through an investigative subpena.We also agreewith the TrialExaminer for the reasonsstated byhim thatit is appropriateto issue a bargaining order in this case.Unlike'LauraModes,144 NLRB 1592,where there had been no opportunity for theemployees to make a-free choice in an atmosphere free of coercion,here avalid election was conducted and a certification had issuedbefore anyviolence took place. While wedo'not condone the violence,and indeed ourGeneral Counsel hadissued a complaint and was preparedto prosecute theUnion foralleged violations of Section8(bXlXA),that case was settled and'a firm and enforceable commitment obtained from the Unionthat likeconductshall not againoccur. Thereisno allegation that the Union hasviolated the terms of that agreement,or any,evidence,that any unionmisconduct has occurred since that agreement.Under thesecircumstances,where the Unionwas chosen as the employees',`representative pursuant toan orderlyprocess, and where proper-remedialaction hastaken place andprovides adequateassurances that future union misconduct will not occur,we see no reason todeprive theemployeesof the right to be represented bythe Union of their choice.-TRIAL EXAMINER'S SUPPLEMENTALDECISIONSTATEMENT OF THE CASEWILLIAM W. KAPELL, Trial ' Examiner: -This matter, aproceeding under Section 10(b) of the National LaborRelations Act, as amended,herein called the Act, washeard in Springfield,Ohio, on December 8 and 9,1970,1with all parties participating pursuant to due notice upon acomplaint in Case9-CA-5608 issued by the General'Counsel on June 5,and a complaint 2 in Case 9-CA--'5683(the within proceeding)issued on September 18, which wereconsolidated for-hearing by order of the Regional Directordated October 14.As appears,infra,the record in the withinproceeding was conditionally closed subject to reopening.The record in Case 9-CA=5608 was closed and inasmuch asa decision in that Case was not dependent upon,and couldbe issued without awaiting further developments in theconditionally closed case,itwas severed and a-decisiontherein was issued(TXD-123-71) on March 3, 1971.The complaint,as amended,herein alleges,in substance,that following an election,the Board-on April 28 issued acertification of representationtoUAW,that since aboutApril 30 UAW has requested-recognition and bargaining,that since about May 6 the Company has refused to complywith UAW's request,and that since.about May 18 certainemployees of the company have engaged in a:strike causedand prolonged by its refusal to bargain,in violation ofSection 8(a)(1) and(5) of the Act. In its duly filed answer,the Company admitted the issuance,of the certification, itsrefusal to comply withUAW's requestto bargain, and thestrike by certain employees,and affirmatively alleged (1)that the UAW.certificationwas invalid,and (2) thatbeginning aboutMay 18 UAW,,has engaged in coercive actsagainst company employees involving mass picketing,shooting at employees and their homes and cars,threaten-ing to inflict and inflicting physical injury on suchemployees,and damaging their cars and homes,as a resultiAll dates hereafter refer to the year 1970 unless otherwise noted.2Based upon a charge filedon June 9 by UAW and its 'Local No. 1689. 534DECISIONSOF NATIONALLABOR RELATIONS BOARDof which, the= Company is not obligated to bargain withUAW.As' indicated,suprathe record herein was conditionallyclosed pending Board approval or rejecting of a settlementagreement in Case 9-CB-1930 in which a complaint wasissued based on alleged misconduct by UAW violative ofSection8(b)(IXA) of the Act a Such misconduct was alsopleaded,as anaffirmative defense, in, the. instant case.Pursuant to arrangements made at the conditional close ofthe hearing herein, the record herein was to remain closedautomatically in' the event the' Board approved of theproposed settlementagreement.,If 'rejected by the Board;said record-was to,be reopened and the hearing. resumed in,connection' with the Company's motion to consolidate Case9-CB-1830 for hearing-with the instant case, on whichrulinghad been,deferred -pending Board action on theproposed settlement., On March 31, 1971, the Board issueditsDecisionand Order in Case 9-CB-1-830 approving the'settlementagreement offered ' therein.Accordingly, the'record herein was automatically closed. Upon the entirerecord inthe, case,and from my observation of thewitnesses, I make the following:FINDINGS OF FACTOI.THE ALLEGED8(A)(5) AND (1) VIOLATIONSA.BackgroundPursuant to the provisions of a Stipulation for Certifica-tion Upon Consent Election, the Board in Case 9-RC-8371conductedam election in, a unit of the Employer's (theCompany's) employees at its Springfield, Ohio, plantconsisting of all production and maintenance employees,including inventory clerks and schedulers, but excluding'guards, -professionals, and supervisors within the meaningof the Act,=and all office clericatemployees. The UAW wonthe electionby 131 votes A o 116,for the intervenor(Employees Independent Union,- the former employeerepresentative).The Company thereupon filed variousObjections to Conduct Affecting the Results, of Electionalleging,inter alia,that the Petitioner (UAW) causedsubstantial and material, misrepresentations of,, fact to bemadein a , circular distributed to employees immediatelyprior to, the election.-In support of said Objection,-;theEmployer-submitteda copy of a leaflet entitled-"Messagefrom Portland,Oregon" at the bottom of which thereappeared the -typewritten, name of Larry Vance secretary-'treasurerof Teamsters Automotive Local Union No. 255 of,Portland,Oregon. The leaflet purports to compare thehigher wage rates of certain employees- in the Employer'sPortland,Oregon,plant where allegedly an, independentunionvoted to affiliate with an International Union, withthe rates of certain employees in the Springfield, Ohio,plant.The Regional Director appraised ' ^ the evidencesubmittedby the Employer in support of all its objectionsand,in his report concluded that the objections did not raise3 Said agreement was offered in evidence by Respondent and admittedwithout objection.It provides for the entry of a Board Order and courtdecree containing,the usual cease-and-desist conditions with respect to thealleged violative conduct but makes no findings;o1 violation and has anonadmissionclause.any substantial or-materialissue affecting the resultsof,,the,election and recommended that-the,Board overrule all theobjections,and issue an, appropriate, certification- ofrepresentative.The Companyfiled;.exceptions,to; theRegional Director's report and recommendation,attackingin particular the finding with respect to the "letter" fromLarry Vance,claiming it not only contained substantialmisrepresentationsYbut was also a forgery.On April28 theBoard issued its' Decision adopting the findings,conclu-sions,and recommendations of the Regional Director, andcertifiedthe UAWas the'exclusive,representative of theunit of employees described therein,-stating that theexceptions to the Regional Director's report raised nomaterial issue of fact or lawwhich wouldwarrant reversalof the Regional Director's findings and recommendation ofrequire ahearing.,B.The. Certification,,The Companycontends:that the certification -issued toUAW isinvalid because ofUAW'spreelection conduct indistributing the leaflet containing the "signature" of LarryVance because it contained substantial misrepresentationsand was also a forgery.At the, hearing herein, it sought toprove the forgery or unauthorized use of the leafletthroughthe, testimony of Vance and served a subpena on him forthat,purpose.Vance, however, ':failed to'appear' at thehearing andthe Companymoved for a continuance tocompel hisappearance through enforcement procedures,,claiming that his evidence was previously unavailable. Themotion was denied.C.Conclusions as, to the CertificationThe alleged misrepresentations and forgery of the leafletwere raised and considered by the Board in the relatedrepresentation case. Vance's testimony was as available atthat time through an investigative subpena as it was at thehearing herein.Moreover, ,; if , it were i proven that Vance's"name" was used without, his authorization, it would notaffect the, validity of ' -the certification, TheRegionalDirector, and the Board on exceptions, determined that theleaflet's adverse effects were 'promptly dissipated throughthe corrective action taken by UAW`and'the Company andtherefore did not raise a material or substantial issueaffecting the results of the election and requiring a hearing.It is the well established policy of the Board, in the absenceof newly` discovered or previously unavailable evidence, orspecial circumstances, not to'permit relitigation in an unfairlabor practice case of issues which were of could have beenraised' in a prior -representation case 5 Furthermore, theBoard's determination with regard to the leaflet is the lawof the case and binding upon the Trial,Examiner at thepresent stage of the proceedings. I, accordingly, find nomerit in the Company's contentionand sustainthe validityof the certification.4 Findings were made in the Decision, in' Case9-CA--5608 that at alltimes material hereinthe Companyhas been engaged as anemployer andthat UAWand itsLocal No.1689 have been labor organizations,withinthe meaningof the Act.5Pittsburgh Plate Glass Co. v. N.L.P.B.,313 U.S.146, 162. CASCADE CORP.535D.The Alleged UAW Picket Line ViolenceThe Companyalso contendsthat it should be relieved ofthe obligation to bargain with UAW because of the-latter'sallegedacts of violence and intimidation to force it toabandonitsefforts to have the validity of the electionfinally adjudicated. In addition to interposing such groundsas an affirmativedefense in the instantcase, the Company,as relatedabove,also `filed 8(b)(1)(A) charges (Case9-CB-1`830) againstUAW and its agents, and, a'complaintissued'alleging'thatUAW and its agents engaged in certainacts andthreats of violence at the picket line and elsewherecausing injury to employees and damage to their automo-biles inan attempt to prevent their entry to or departurefrom theplant. At the hearing herein, the Company offeredin evidence, a proposed` settlementagreement of said-casesigned by UAW andits agents-named therein consenting toa Board Order and court decree.' The agreement and thecomplaint6 on which it was- based were admitted inevidenceupon consentof all parties, and counsel for theGeneral Counsel recommended its"approval by the Board.Pending -Board' approval or rejection of the proposedsettlement,ruling, was deferred on the Company's motionto consolidatethe hearing in that case with the hearing ofthe within proceeding. The' Company then elected to restwithout offering any evidence in addition to that previouslyadmitted concerning UAW's alleged violative conductpendingresolution-of the proposed settlement, and the'record 'was closed subject to reopening and reactivation ofthe Company's motion to consolidate the CB case hearingin the event the Board rejected the proposed settlement., Asindicatedabove, the'- Board approved the proposedsettlement agreement,therebymooting the Company'smotion to consolidate, " and automatically closing , thehearing herein.The only evidence of UAW's alleged violence ormisconducton the picket fineconsistsof the followingtestimony: Cecil Clary, a company employee, testified thaton May 19 or 20 he drove a company pickup truck to workand whenhe started to turn in at the center gate of the planthe found about 10 or 15 pickets, including Pride,7 standingin the entrance. The pickets refused to get out of the wayand about 10 of them grabbed hold of the truck, shakingand bouncingit.Pride,'who did not touch the truck, askedhim why he wanted to come in and scab to which he repliedthat he was going to work for what he believed in'and to doso-in an orderlymanner.Pride then told him, "Clary, youbetter gethome before you get hurt and hurt bad.,Thereupon, Clary backed out, drove away, and entered theplant through, another entrance. Pride testified in connec-tion with this incident that he had asked Clary not to crossthe picket line to which Clary replied that he had to go inbecausehe needed the money, and that then Clary pulledaway with his truck.Ronald Massie, a company employee, testified that onMay 20 he drove to work in his car and pulled up behind afew cars waiting toenter the plant. When the driver in frontof him,a foreman,was permitted to enter, he began drivingin.Robert Goodfellow, a picket, yelled "stop him," and a6 It was stipulated thatUAW's answerdenied engaging in the allegedviolations.group of men rushed to his car and someone yelled "Let'sturn it over," The pickets, including, Pride, started liftingand rocking the car and the left rear tire,blew out. Thepickets then dropped the car and scattered. Pride testifiedthat he was present at this incident on the picket line andadmitted having his hands on she car but denied rocking it.Based on the, demeanor of the witnesses, I credit thetestimony of Clary andMassie as,hereinabove related.;Pride also testified that he followed a truck as it left theplant to go to the premises, of. Commercial TruckingCompany where he and five other individuals set up apicket line in front of the truck, carrying a placard for aperiod of about 3 hours.E.Conclusions RegardingUA W'sPicket LineViolenceThe Companycitesthe'Board's decision inLaura Modes,144 NLRB 1592, in support of its contention that UAW'salleged acts of violence on the picket line has the effect ofabsolving it from bargaining with 'UAW pursuant to thelatter's certification. It contends that the-UnitedMineraland Chemical Corporationcase(155 NLRB 1397) where theBoard issued a bargai=n order - despite incidents ofviolence by strikers is distinguishable on the ground that theincidents of violence are far greater in the instant case andare directly attributable to UAW and its agents, and alsofurther notes that the court denied enforcement of theBoard's bargaining order because of the violence thatoccurred.The General Counsel and UAW contend, (1) that thesettlement agreement approved by the Board in Case9-CB-1830 not only contains no findings of violation butalso has a nonadmissionclause,and, therefore, cannotconstitute evidence of violation, (2), that the adducedevidence of UAW's alleged picket line violence, even ifcredited,would not constitute sufficiently flagrant orwidespreadmisconduct to absolve the Company frombargaining with it, (3) that whatever violence occurred wascaused by the Company's unlawful refusal to bargain, (4)the instant case presents an even stronger ground that theUnited Mineralcase for the issuance of a bargaining orderwhen comparing the misconduct of the respective allegedunions, and (5) theBoard in refusinga bargaining order intheLaura Modescase specifically noted that the offendingunion would be denied the right to invoke the Board'sstatutory processes in aid of a demand for recognition asbargaining representative of the employer's employeesunless and until it demonstrated its majority status throughthe election procedures, whereas the UAW herein hadalready perfected its bargainingstatusthrough an electionand certification,"A refusal to bargainisa commonmethod forchallenging the Board's certification of a union since Boarddecisions in representation proceedings usually are notreviewable by the Courts of Appeals."N.L.R.B. v. SmithIndustries, Inc.,403 F.2d 889, 891 (C.A. 5). However, theemployer acts at his peril in the event he fails to prevail withrespect to his refusal to bargain. It appears that although7The General Counsel failedto sustain the allegeddiscriminatorydischarge of Paul Pride in Case 9-CA-5608,which was heretofore severed. 536DECISIONSOF NATIONALLABOR RELATIONS BOARDUAW,requested bargaining since April 30, the,Companyhas, -refused to comply with- that request since May 6,although admittedlyUAW did- -not, engage in anymisconduct,until May 18. Thus, the Company's refusal tobargain from May 6 to May 18 was based solely on theinvalidity of the 'certification to UAW. In view of thefindingmade herein as to the certification's validity, Iconclude that,theCompany violated Section 8(a)(5) and (1)during that period.Thereafter,UAW engaged in the misconduct relatedabove. In appraising that misconduct, the problem isessentiallyone of weighing the gravity of employeemisconduct against the employer's unfair -labor practicewhich, in the first place, provoked the employees to resortespecially in view of the Company's refusal to bargain, Iconclude that the few proven incidents, while reprehensiblepervasive as to relieve it from bargaining with UAW. SeeWorld Carpets of New York Inc.,188 NLRB No. 10.'Upon the.foregoing findings of facts and upon the,entire-'CONCLUSIONS 013 LAW1.Respondent Company'is an employer whose opera-tions affect commerce within the meaning of Section 2(6)and (7) of the Act.2.UAW and its Local No. 1689 are labor organizationswithin the meaning of Section 2(5) of the Act.3.All production and maintenance employees at theCompany's Springfield, Ohio, plant, including inventoryclerks and schedulers, ' but' excluding guards, professionals,and supervisors' within the meaning of the Act, and alloffice clerical employees, constitute a unit appropriate forthe purpose o.collective-bargainng within the meaning ofSection 9(b) of theAct.4.Since April 28 the above-named labor organizationhas been and now is the certified exclusive representative ofall employees in the aforesaid appropriate unit for thepurpose of collective bargaining within the meaning ofSection 9(a) of the Act.5.,By refusing on about May 6, and at all timesthereafter, to bargain collectively with the above-namedlabor organization as the exclusive bargaining representa-tive of all the employees of the Company in the appropriateunit, the Company has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(5) of theAct.6.By theaforesaid refusal to bargain, the Company hadinterfered with, restrained, and coerced, and is interferingwith, restraining, and coercing, employees in the exercise ofthe rights guaranteed to them in Section 7 of the Act, and8 SeeN.L R.B. v. Thayer Company,213 F.2d 748 (C.A. 1), cert.denied348 U.S. 883.9 CitingInternationalUnion of Electrical. Radio andMachineWorkers(Tiidee Products) v. N L.R.B.,,426 F2d 1243, 1253 (C.A.D.C.), cert demed4K (JS. 0A;and Amalgamated Clothing Workers (LeviStrauss& Co.) v.N L.R B,441 F2d 02 (C.A.D.C.).10Ex-Cell-O Corporation,185NLRB No. 20. Recently, however, onMarch 19, 1971,'the Court of Appeals for the District of Columbia in a 2 toIdecision(449 F.2d 1046,)remanded the caseto theBoardfor furtherthereby-,engaged imand is engagingin unfairlabor practiceswithin the meaning of Section 8(a)(1) of the Act7.The aforesaid unfair labor practices are unfair laborpractices affecting,commerce within the meaning of Section2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has, engaged in unfairlabor, practices, within themeaning ofSection a8(a)(5) and(1) of the "Act, I shallrecommend-that it cease and desisttherefrom, `and, upon request, bargain collectively withUAW as the exclusive representative of all employees in theappropriate unit and, if an understanding is reached,embody such understanding in a signedagreement.'In order to insure that the employees—in the' appropriateunitwillbe, accorded the services of their selectedbargaining representative for the period provided by law, Ishall recommend that the initial period of certification shallbe construed as beginning on the date, Respondentcommences to bargain in good faith with UAW as thebargaining representative in the appropriate unit:Burnett-Construction Company,149 NLRB 1419 enfd. 350 F.2d'57(C.A.10).UAW in its brief, seeks a compensatory remedy designedto grant the employees the benefits which they would havereceived through `bargaining,with'Respondent, but for thelatter's,refusal to recognizeand bargainwith it .9While thecited cases appear to' vest the Board with autho'nty to grantcompensatory relief in appropriatecases, I find that in itslast pronouncement on the matter In the Board disclaimedsuch authority. Until the Board, changes its position or, theSupreme Court reverses it, that decision, remains binding:,Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended: 11ORDERRespondent, Cascade Corporation, its officers, agents,successors, and assigns, shall:-1.Cease and,desist from:(a)Refusing to bargain collectively concerning rates ofpay, wages, hours, and other' terms and conditions ofemployment with International Union, United Automo-bile,Aerospace and Agricultural Implement Workers ofAmerica, UAW, as the exclusive bargaining representativeof its employees in the following appropriate unit:Allproduction and, maintenance employees at itsSpringfield, Ohio, plant, including inventory clerks, andschedulers,but excluding guards, professionals, andsupervisors within the meaning of,the Act, and all officeclerical employees.(b) In any like or related manner interfering with,findingsas to whether the employer's ' objectionsto certificationwerefrivolous or fairly debatableand whether a "make whole" remedy wasappropriate.-In the_ eventno exceptions are filed as providedby Section102.46 oftheRules andRegulationsof the National LaborRelations Board, thefindings, conclusions,and recommended Orderherein shall, asprovided mSection 102.48 ofthe Rulesand Regulations,be adopted by the Board andbecome its findings,conclusions, and order,and all objectionsthereto shallbe deemedwaived forall purposes. CASCADE CORP.537restraining,or coercing employees in the rights guaranteedthem in Section 7 of the Act.2.Take the following affirmative action which willeffectuate the policies of the Act:(a)Upon, request, bargain. with the above-named labororganizationas the exclusive representative of all employ-ees in the aforesaid appropriate unit with respect to rates ofpay,wages, hours, and other terms -and conditions ofemployment, and, if an understanding is.reached, embodysuch understanding in a signed agreement.(b)Post at its Springfield, Ohio, plant copies of theattached noticemarked "Appendix." 12 Copies of saidnotice, on forms provided by the Regional Director forRegion 9, after being duly signed by Respondent'sauthorized representative, shall be posted by it immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices, are not altered, defaced, or coveredby any other material.(c),Notify the Regional Director for Region 9, in writing,within 20-days from the receipt of,this Decision, what stepshave been taken to.comply herewith 1312In the eventthat the Board's Order isenforcedby a Judgment of aUnited StatesCourt of Appeals, the wordsin the notice reading"POSTEDBY ORDER OF THE NATIONAL LABOR RELATIONS BOARD"shall be changedto read "POSTED PURSUANT TO A JUDGMENT OFTHE UNITED STATES COURT OF APPEALS ENFORCING ANORDER OF THE NATIONAL LABOR RELATIONS BOARD."13 In the eventthat this recommended Order is adopted by the Boardafter exceptions have been filed,this provision shall be modified to read:"Notifythe RegionalDirector for Region, 9, in writing,within 20 days fromthe date of thisOrder, whatstepsthe Respondent has taken to complyherewith."APPENDIXNOTICETO EMPLOYEESPOSTED BYORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentThe National LaborRelations Board having found,after atrial, that we violated Federal law by refusing'to recognizeand bargain with International Union, United Automobile,Aerospace and AgriculturalImplementWorkers of Ameri-ca, UAW, pursuant to its certification:WE WILL NOT refuse to bargain collectively with theabove-named Union as the exclusive representative ofthe employees in the bargaining unit described below.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exercise ofthe rights guaranteed, them by Section 7 of the Act.WE WILL, upon request, bargain with the above-named Union as the exclusive bargaining representativeof all employees in the bargaining,unit described below,with respect to wages, hours, and other terms andconditions of employment, and,, if an understanding isreached, embody such understandingin a signedagreement: The bargaining unit is:All' production and maintenance employees at theCompany's Springfield, Ohio, plant, includinginventory clerks and schedulers, but excludingguards, professionals, and supervisors within themeaning of the Act, and all office clericalemployees.CASCADE' CORPORATION(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice,must remain posted for 60 consecutive_days-from the date of posting and must not be altered; defaced,or covered by any other material.Any questions concerning thisnotice or compliance' withits provisions may be directed to the Board's Office, -Room2407, Federal Office Building, 550 Main Street, Cincinnati,Ohio 45202, Telephone 513-684-3686.